Case: 2:18-cv-01060-EAS-EPD Doc #: 136-23 Filed: 02/17/21 Page: 1 of 9 PAGEID #: 2938




                         IN THE UNITED STATES DISTRICT COURT FOR
                              THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DMSION

     DEARREA KING,
                                                                    Case No . 2:18-cv-1060
                             Plaintiff,
                                                                    Judge Edmund A. Sargus, Jr.
             v.
                                                                   Chief Magistrate Judge Elizabeth A.
                                                                   Preston Deavers
     CITY OF COLUMBUS, OIDO, et al.,
                                                                               AFFIDAVIT OF
                             Defendants.                                      THOMAS B. PAIGE


     STATE OF OHIO

    COUNTY OF FRANKLIN, SS:

            1.     I, Thomas B. Paige, having been first duly cautioned and sworn, do hereby state

    and affirm that I have personal knowledge of the facts stated in this affidavit below and that I am

    competent to testify to those facts.

           2.      I am employed by the Columbus Division of Po lice (also known as the "Division,"

    the "Columbus Po lice Department," or the "CPD"). I have been emp loyed as a police officer with

    the CPD since 1991.

           3.      The CPD owns, maintains, and operates the Chief James G. Jackson Columbus

    Police Academy at 1000 North Hague Avenue, Columbus, Ohio 43204.

           4.      My resume is attached to this affidavit as Exhibit 1.

           5.      I have been a Defensive Tactics Instructor for the CPD since 1995. I have been a

    Recruit Basic Instructo r for the CPD since 1996. I have been a Trainer of Trainers for the CPD

    since 2011.




                     Dearrea King v. City o/Co/umbus, Ohio, et al. S.D. Ohio No. 2: 18-cv-1060
                                           Affidavit of Thomas B. Paige
                                                    Page 1 of9
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-23 Filed: 02/17/21 Page: 2 of 9 PAGEID #: 2939




            6.      In 1993, I received a Master's Degree in Education Studies fro m Ohio State. In

     1986, I received a Bachelor's Degree in Education from Ohio University.

            7.      I have been a member of the International Law Enforcement Trainers Association.

     I have been a member of the American Society for Law Enforcement Trainers.

            8.      The CPD Training Academy is both a police academy for the CPD and a regional

     training center for certified law enforcement officers who are presently employed by a law

     enforcement agency other than the CPD.

            9.      The CPD operates its Training Academy for basic recruit training and the ongoing

     training of veteran law enforcement officers.

            I 0.    Before becoming a police officer with the CPD, an individual must successfully

     complete the CPD's basic recruit training program.

            11 .    The CPD's basic recruit training program is full-time, Monday through Friday, for

     approximately six months.

            12.     The CPD's basic recruit training program consists of more than 1,000 hours of

    comprehensive instruction.

            13 .    During the CPD' s basic recruit training program, recruits are provided training,

    instruction, and education in a vast array of law-enforcement topics.

            14.     Among other things, recruits in the CPD's basic recruit training program are

    prov ided training, instruction, and education in: (a) the safe, proper, and effective use ofnon-lethal

    force; (b) the safe, proper, and effective use of lethal force; (c) the safe, proper, and effective use

    of firearms; and (d) the law and legal limits applicable to the use of non-lethal force, lethal force,

    and firearms.




                     Dearrea King v. City a/Columbus, Ohio, et al. S.D. Ohio No. 2: 18-cv-1 060
                                           Affidavit of Thomas B. Paige
                                                    Page 2 of9
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-23 Filed: 02/17/21 Page: 3 of 9 PAGEID #: 2940




             15.    The CPD's basi.c recruit training meets, and often exceeds, the State of Ohio's

     requirements for basic law enforcement training.

             16.    During the CPD's basic recruit training program, recruits are also provided with

     training, instruction, and education on the CPD's written directives regarding the use of non-lethal

     force, lethal force, and firearms.

             17.    During the CPD's basic recruit training program, recruits are further provided with

     training, instruction, and education in: (a) basic first aid; (b) community diversity; (c) the

     inappropriateness of biased-based (i.e., racial) profiling; (d) crisis intervention; and (e) de-

     escalation techniques).

             18.    Following graduation from the CPD's Training Academy, all CPD officers

     continue their training through the CPD's Field Training Officer (FTO) program, which usually

     lasts about 15 weeks and consists of four phases of one-on-one training. During each of those

     phases, veteran CPD officers will evaluate and record the new CPD officers' performance in the

     field. The veteran officers will offer additional advice, training, and instruction to the new officers

    when and where necessary.

             19.    All sworn CPD law enforcement officers must successfu lly pass the FTO portion

    of their training to remain on the force.

            20.     Each year, sworn CPD officers are also required to participate in CPD-mandated

    annual and periodic in-service training, which also includes any additional training mandated by

    the State of Ohio.

            21.     All sworn personnel are also required to view numerous roll-call training

    presentations on a variety of law-enforcement subjects as deemed necessary or appropriate by

    changes in the law, technology, law-enforcement theory or application.




                      Dean·ea King v. City ofColumbus, Ohio, et al. S.D. Ohio No. 2: 18-cv-1060
                                            Affidavit of Thomas B. Paige
                                                     Page 3 of9
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-23 Filed: 02/17/21 Page: 4 of 9 PAGEID #: 2941




              22.   This ongoing and continued training, instruction, and education reaches almost

    every law-enforcement subject, but certainly includes: (a) the safe, proper, and effective use of

    no n-lethal fo rce; (b) the safe, proper, and effective use of lethal force; (c) the safe, proper, and

    effective use of firearms; (d) the law and legal limits applicable to the use of non- lethal force,

    lethal force, and firearms; and (e) the CPD's written directives regarding the use of non-letha l

    force, lethal force, and firearms.

            23.     F irearms qualification and training for all sworn CPD law enforcement officers is

    also provided annually in at least four phases. Included within this training is o n-going and updated

    training, instruction, and education on (a) the safe, proper, and effective use of firearms; (b) the

    law and legal limits applicable to the use ofnon-lethal force, lethal fo rce, and firearms; and (c) the

    CPD's written directives regarding the use of non-lethal force, lethal fo rce, and firearms.

            24.     The CPD's firearms qualifications and training requirements meet or exceed the

    State of Oh io's requirements for such qualificatio ns and training.

            25.     Exhibit 2 to this affidavit is a true and accurate copy of the CPD's Core Values

    Statement. Among the CPD's core values is "respect," which the CPD describes as

    "rdJemonstrating appreciation for human dignity, diversity, and individual rights while ho lding

    reverence for human life above all else." In addition to providing recruits w ith extensive training,

    in struction, and education in the safe, proper, effective, and legal use of force (either lethal or non-

    lethal), the CPD's basic recruit training program also impresses upon recruits that such use of force

    decisio ns are serious and that the sanct ity of human life (their lives, as well as the lives of their

    fe llow officers, the community, and suspects) is to be at the forefro nt of their use-of-force decision

    making.




                     Dearrea King v. City of Columbus, Ohio, et al. S.D. Ohio No. 2:18-cv-1060
                                           Affidavit of Thomas B. Paige
                                                    Page 4 of9
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-23 Filed: 02/17/21 Page: 5 of 9 PAGEID #: 2942




            26.     Exhibit 3 to this affidavit is a true and accurate copy ofthe CPD's Rule of Conduct.

     CPD Rule of Conduct I .OJ states, "Division personnel shaJI obey the Constitutions of the United

     States and the State of Ohio and all federal, state, and local laws." CPD Rule of Conduct 1.19

     states, "Division personnel shall use force only in accordance with law and Division po licy and

    procedures."

            27.     Exhibit 4 to this affidavit is a true and accurate copy of the CPD's use-of-force

     directive that was in effect on September 14, 2016 (CPD Directive 2.01).

            28.     Exhibit 5 to this affidavit is a true and accurate copy of the directive that was in

    effect on September 14, 2016 that establishes the procedures for all sworn CPD personnel involved

     in incidents of discharged firearm s, on or off duty. (CPD Directive 2.02).

            29.     Exhibit 6 to this affidavit is a true and accurate copy of the CPD's directive

    regarding Bias-Based Profiling that was in effect on September 14, 2016. (CPD Directive 3.07).

            30.     I was asked by the Columbus City Attorney's Office to review an incident that

    occurred on September 14, 2016, at approximately 7:45 p.m. in the City of Columbus, County of

    Franklin County, and State of Ohio. The incident involved Decedent Tyre M. King and CPD

    Officer Bryan Mason. The opinions expressed in this affidavit are based on my twenty-eight years

    of experience as a Law Enforcement Officer, Ohio Peace Officer Basic Training Instructor, Subject

    Control Instructor, upon my education, training, and experience, and upon my review of the

    materials submitted to me by the City of Columbus C ity Attorney's Office. I also ho ld those

    opinions to a reasonable degree of professional certainty.

            31.     I have testified in federal court cases. I have test ified at least 52 times before the

    Franklin County Grand jury and in several law enforcement criminal cases throughout my twenty-

    eight years of service.lam a certified Subject Matter Expert in Subject Control through the Ohio




                     Dearrea King v. City of Columbus, Ohio, et al. S.D. Ohio No. 2: l 8-cv-1060
                                           Affidavit of Thomas B. Paige
                                                    Page 5 of9
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-23 Filed: 02/17/21 Page: 6 of 9 PAGEID #: 2943




     Peace Officers Training Commission, and my experience includes instruction to officers

     throughout the country and throughout the State of Ohio on all concepts, issues, and procedures

     related to threat assessment and to approaching, controlling, and restraining resistive subjects.

             32.     My opinions in this case are also based on an intensive review of the documents

     and materials listed in the report that is attached as Exhibit 7 to this affidavit.

             33.     Most deadly confrontations begin and end w ithin three seconds. Time is a life-

     threatening factor- time to think, to act, to react, and to do it all within the parameters of the law

     and departmental po licy. Research has shown that a deadly threat can unfo ld at a speed of one

     quarter of a second or less.

             34.     The physiological realities of deadly force confrontations include the factors of

    action-versus-reaction. Force Science Institute, Ltd. ("Force Science"), an independent human

    dynamics research institute, defines reaction time as a measure of the time from the arrival of a

     suddenly presented and unanticipated signal to the beginning of the response to it.

             35.     Action and reaction sequences take quantifiable amounts of time to complete. There

    have been many studies completed on action versus reaction. In a series of experiments with

    officers from Tempe, Arizona, researchers discovered that the average reaction time for officers

    to shoot when cued with a light was .3 I seconds. Three-quarters of that time (.23 second s) was

    taken up with processing and one fourth (.08 seconds) with the actual physical motion of moving

    the finger from the resting position and firing (Lewinsky and Hudson, 2003a). In a more complex

    scenar io where officers had to process information from a number of lights in different rows in the

    decision to shoot, the reaction almost doubled to .56 seconds (Lewinsky and Hudson, 2003 b).

            36.     Since the invention of a shot timer, research has been completed on the length of

    ti.me to fire a shot. Force Science completed a study with the primary purpose being to measure




                      Dearrea King v. City of Columbus. Ohio, el al. S.D. Ohio No. 2:18-cv-1060
                                            Affidavit of Thomas B. Paige
                                                     Page 6 of9
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-23 Filed: 02/17/21 Page: 7 of 9 PAGEID #: 2944




     the times it takes to do certain motions. All the motions in the study were self-initiated, and

     therefore were "action" mot ions to which an officer would presumably be reacting. In this study it

     gave an average time for a person sitting in an automobile to draw a gun from across his body and

     fire it the opposite direction. The average time to grab a :firearm from one side of the body and

     po int and shoot in the opposite direction was 26/ IOOths ofa second .

             37.     The fi ndings of the study show that most officers cannot fire faster than a suspect

     with a weapon in hand, even if it was not aimed at the officer. The officer has to perceive and

     absorb the threat that a suspect is going to fire, process the info rmation with in the current context,

     decide o n an appropriate action, and then signal the muscles to respond . In the meantime, the

     suspect has already assessed the situation, decided o n a course of action, and must only complete

     the act of firing. T hat is why it is commonly stated that action is always faster than reaction.

             38.    Force Science completed a study of the average t ime it takes to remove a gun from

     the waistband (Combat Tuck) and fire in a very quick, close combat tuck maneuver. The study

     found that the average time to remove a firearm from one' s waistband and fire was 0.23 seconds.

    The fastest t ime recorded was 0.09 seconds. This of course is less than the average reaction time

     of 0.3 1 seconds.

            39.     The video files labeled PAIGE AFFIDAVlT V IDEOS 1-4 illustrate the remarkable speed

    of gun attacks from a suspect's waistband .

            40.     A 13 year old w ith a handgun is more than capable of killing someone, as evident

     in the May 22, 20 19 shooting in Co lumbus, A 13 year o Id shot two 14 year o Ids, wounding one

    and killing the other (Associated Press, May 30, 201 9).

            41 .    When Officer Mason observed the handgun in Mr. King's waistband, he was

    already mathematically at risk of be ing shot. Mason was pursuing two suspects from an armed




                         Dearrea King v. City of Columbus, Ohio, et al. S.D. Ohio No. 2 : 18-cv-1 060
                                               Affidavit of Thomas B. Paige
                                                        Page 7 of 9
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-23 Filed: 02/17/21 Page: 8 of 9 PAGEID #: 2945




     robbery and was giving verbal commands for them to stop and get down. Braxton complied. King

     did not. Instead, King continued to resist commands, began to change his course of flight, and

     started to draw what appeared to be a deadly weapon from his waistband. This was the dramatic

     change in circumstances that led Mason to fire his weapon at King. Mason complied with national

     law e nforcement guidelines, training, and best practices when he fired his weapon at King.

            42.     When Mason suddenly encountered King, King was armed with the 40 XP air pistol

     that looked and fimctioned like an actual firearm and that had been modified with a laser sight to

     further appear to be a real firearm. Mason was confronted with what appeared to be a fully

     functioning firearm carried by the suspect of an aggravated robbery that had just occurred.

            43.     Given the facts of this case, it is my opinion that Mr. King appeared to pose a

     significant threat of death or serious physical injury to both Officer Mason and others at the

    moment that Officer Mason used deadly force. This remains my opinion in either of the fo llowing

     scenarios: (1) if Mr. King was holding the gun in his waistband; or (2) if Mr. King pulled his gun

     from his waistband.




                     Dearrea King v. City of Columbus, Ohio, et al. S.D. Ohi o No. 2: 18-cv-1060
                                            Affidavit of Thomas B. Paige
                                                     Page 8 of 9
Case: 2:18-cv-01060-EAS-EPD Doc #: 136-23 Filed: 02/17/21 Page: 9 of 9 PAGEID #: 2946




    FURTHER AFFIANT SAYETH NAUGHT.




                                                         / H          SB.PAIGE

          Sworn to before me and subscribed in mfr resence on February _ _ , 2021.




                                                           NOT       y    UBLIC - STATE OF omo
                   KATHLEEN AUKERMAN
                                                           My commission expires:        '6 0/ J 0/ Z02 /
                                                                                               I   I




                  Dearrea King v. City of Columbus, Ohio, et al. S.D. Ohio No. 2:18-cv- 1060
                                        Affidavit of Thomas B. Paige
                                                 Page 9 of9
